Citation Nr: 0813068	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-36 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and March 2007 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The Board notes that the RO has treated the 
veteran's PTSD claim as a claim to reopen; however, the Board 
has determined that the VA Form 9 submitted by the veteran in 
March 2005 is a timely notice of disagreement with the August 
2004 decision denying service connection for PTSD.  
Therefore, the Board will address this claim on a de novo 
basis. 

In January 2008, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  The veteran did not participate in combat with the enemy 
and no stressor supporting a diagnosis of PTSD has been 
verified.

2.  The veteran's service-connected disabilities are 
currently assigned a combined rating of 80 percent.

3.  The veteran is unable to obtain or maintain any form of 
substantially gainful employment due the combined effects of 
his service-connected disabilities.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice in response to his claim for a TDIU.  In 
addition, the evidence currently of record is sufficient to 
substantiate this claim.  Therefore, no further development 
is required with respect to this claim.

The record also reflects that the veteran was provided 
adequate VCAA notice in response to his PTSD claim, to 
include notice that he should submit any pertinent evidence 
in his possession, in a letter mailed in March 2004, prior to 
the initial adjudication of the claim.  Although the veteran 
was not provided notice with respect to the disability-rating 
or effective-date element of the claim until March 2006, 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  As explained below, the Board 
has determined that service connection is not warranted for 
PTSD.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide timely notice 
with respect to those elements of the claim is no more than 
harmless error.

The record also reflects that the veteran's service medical 
and personnel records have been obtained, as have pertinent 
post-service medical records.  Although further development 
to verify his claimed stressors has not been undertaken, the 
Board has determined that no such development is required in 
this case because the veteran has been unable to provide the 
detailed information required to verify any of his claimed 
stressors.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate this claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
VA has complied with the duty to assist requirements of the 
VCAA.

Accordingly, the Board will address the merits of the claims.

PTSD

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has PTSD due to various 
stressors while serving in Vietnam, to include landing in 
areas where combat was occurring and in areas where combat 
had recently occurred.  He also contends that he sustained a 
shell fragment wound for which stitches were required.  His 
service personnel records indicate that he served in Vietnam 
as a field radio relay equipment repairman from May 1971 to 
May 1972.  He did not receive any award indicative of his 
participation in combat.  His service medical records do not 
document the alleged shell fragment wound or any evidence of 
a psychiatric disorder.

The post-service medical evidence shows that he has been 
diagnosed with PTSD due to combat stressors; however, there 
is no corroborating evidence of any of the veteran's alleged 
stressors and the veteran has been unable to provide 
sufficient details to permit verification of any of the 
claimed stressors.  The Board has not found the veteran's 
statements in support of the claim to be sufficient to 
establish his participation in combat.  In view of the fact 
that the veteran received no award indicative of his 
participation in combat, the absence of any corroborating 
evidence of his participation in combat, and the veteran's 
inability to provide specific details concerning his alleged 
stressors, the Board must conclude that the preponderance of 
the evidence establishes that he did not participate in 
combat with the enemy.  In light of this conclusion and the 
absence of any corroborating evidence of a non combat 
stressor, service connection is not warranted for PTSD.

TDIU 

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

Service connection is currently in effect for diabetes 
mellitus type II, with a 20 percent rating assigned.  Service 
connection is also in effect for diabetic peripheral 
neuropathy of the lower extremities, with a 40 percent 
disability rating assigned for each leg.  In addition, 
service connection is in effect for diabetic peripheral 
neuropathy of the upper extremities, with a ten percent 
rating assigned for each upper extremity; and for erectile 
dysfunction, currently rated noncompensable.

Thus, the veteran satisfies the percentage rating 
requirements of 38 C.F.R. § 4.16(a).  The question that 
remains is whether his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work that is more than marginal, which 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356, 359 (1991).

The veteran's last gainful employment ended in March 2003, 
when he was involved in a motor vehicle accident with 
resultant trauma to his lower extremities, to include a left 
leg tibia/fibula fracture.

In a February 2006 report, a VA vocational rehabilitation 
counselor specifically addressed the issue of employability.  
She stated that the veteran was infeasible for vocational 
rehabilitation services.  In support of this finding, she 
noted that the veteran was seriously limited in his ability 
to return to gainful employment due to his significant 
medical problems.  In light of his work history, including 
physical labor and activity, she found that he cannot do work 
as presently trained.  She further opined that the veteran 
was not able to retrain in a formal academic program.  She 
then specifically stated that he was unemployable.

In May 2006 the veteran underwent a VA examination to 
ascertain the severity of his service-connected diabetes 
mellitus.  His diabetes was characterized as non-optimally 
controlled.  An electromyogram obtained in connection with 
this examination was reported to show severe sensory motor 
peripheral neuropathy of the upper and lower extremities.  In 
November 2006, a VA physician stated that the May 2006 EMG 
disclosed definite evidence of severe sensory motor diabetic 
peripheral neuropathy of both lower extremities and mild to 
moderate sensory motor diabetic peripheral neuropathy of both 
upper extremities.

In an August 2007 VA neurology examination report, the 
examiner disputed to some extent the severity of the 
veteran's upper extremity peripheral neuropathy, but did note 
the veteran's work history as a pipe fitter and current 
unemployment.  After conducting a physical examination and 
considering the veteran's May 2006 EMG report, he found that 
the veteran had peripheral neuropathy of the lower 
extremities.  He believed that the veteran was capable or 
working in a sedentary position.

With respect to his education and employment history, the 
veteran has a high school equivalency degree.  As reported in 
his TDIU claim, he worked for 30 years as a pipe fitter, a 
career which would require ambulation, fine motor control, 
and lifting.  The veteran testified at the Travel Board 
hearing that he was last employed in March 2003.  He also 
testified that he has largely recovered from his motor 
vehicle accident residuals and his current physical 
limitation is primarily his neuropathy.  Finally, due to 
constraints from driving and construction work, he expressed 
that he did not feel he could go back to his former 
occupation.

Although the veteran stopped working due to non service-
connected disability, the Board is of the opinion that the 
evidence satisfactorily establishes that his service-
connected disabilities are sufficient to preclude more than 
sedentary employment.  Based on the veteran's limited 
education and occupational background, the Board also finds 
that the veteran is not qualified to obtain and maintain 
employment in a sedentary position.  Accordingly, the Board 
concludes that he is unemployable due to his service-
connected disabilities.


ORDER

Entitlement to service connection for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


